DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Amendment filed on 05/04/21 has been received and entered. Application No. 14/656,171 of which claims 2, 6, and 7 have been canceled.  Claims 1, 3-5, and 8-27 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1, 3-5, and 8-27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 8-11 are objected to because of the following informalities:  claim 8 is dependent on claim 7, which has been canceled.  The remaining claims are objected based on the dependency of the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. PGPub 2005/0160014; hereinafter “Moss”) in view of Springfield et al. (U.S. PGPub 2006/0069585; hereinafter “Springfield”) and further in view of Forlai (U.S. Patent 7,243,082).

As per claims 1 and 23, Moss discloses one or more non-transitory computer-readable storage media comprising a plurality of instructions that in response to being executed cause a computer to:
receive, via a user computer, over a network, a user selection including a product, and a brand, vendor and category associated with the product; (See Figs. 13 and 23, paras. 151 and 244, wherein a user interface for user to search for a specific product or type of product is disclosed; as taught by Moss.)
 (See paras. 37 and 351-360, wherein web crawler functions of extracting and accessing product information is disclosed, also See Fig. 52, para. 458-460, wherein methods of extracting content using web crawlers are disclosed; as taught by Moss.)
in which the set of analysis results includes one or more of: price history, a promotion metric, a social metric, a measurement of the volatility of the price of the product, a substitute, a number of products in the product category, a prediction of a future price, an identification of which product in a sub-set of products leads or follows other products in the sub-set of products in terms of price changes, an identification of which product in the product category charges a higher price, a number of price ranges and a maximum and minimum price for either the product, or another product on in the product category, and a reach of the product in terms of the number of people who visit a physical or online sales venue of the product, in which the social metric is generated based on a number of followers or a number of likes of the product that are obtained periodically by at least the one or more crawl agents to collect from one or more social media websites with which the product has an account, and in which the social metric is stored in a database coupled to the computer; (See paras. 36-37 and 334, wherein promotion data and price history of items are disclosed; as taught by Moss.)
(See Figs. 4 and 19-20, 36, paras. 204-209, wherein methods of creating alerts are disclosed, also See paras. 213-215 and 314-319, wherein alert notification process and consumer preferences on transmitting alerts are disclosed; as taught by Moss.)
in response to the command, execute the alert and transmit to the user computer, over the network, a notification. (See Figs. 4 and 19-20, 36, paras. 204-209, wherein methods of creating alerts are disclosed, also See paras. 213-215 and 314-319, wherein alert notification process and consumer preferences on transmitting alerts are disclosed; as taught by Moss.)
However, Moss fails to disclose generate a set of analysis results based on the obtained product information; a first analysis result from the set of analysis results for the selected product.  
On the other hand, Springfield teaches generate a set of analysis results based on the obtained product information; (See paras. 26 and 106-109, wherein methods of generating and displaying results is displayed; as taught by Springfield.)
a first analysis result from the set of analysis results for the selected product. (See paras. 26 and 106-109, wherein methods of generating and displaying results is displayed, also See para. 44, wherein “the project is presented as an interactive report, the method further includes a step of generating the interactive report from the returned results, and the generating step includes the steps of selecting a project template from a plurality of available project templates based upon the analysis format and populating the project template with at least a portion of the returned results” is disclosed, also See paras. 46 and 91, wherein method of generating a spreadsheet file from the returned results is disclosed; as taught by Springfield.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Springfield teachings in the Moss system. Skilled artisan would have been motivated to incorporate a method for performing sales analysis taught by Springfield in the Moss system to identify and provide various product and retail information.  In addition, both of the references (Moss and Springfield) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data and product information analysis and management.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Moss and Springfield fails to disclose identify a first statistical pattern in analysis result; transmit to the user computer, over the network, for display to the user, the first analysis result and the first statistical pattern.
On the other hand, Forlai teaches identify a first statistical pattern in analysis result; (See col. 23, ll 35-52, wherein statistical data and pattern of sale offers with respect to users visits are disclosed; as taught by Forlai.)
transmit to the user computer, over the network, for display to the user, the first analysis result and the first statistical pattern. (See col. 23, ll 35-52, wherein statistical data and pattern of sale offers with respect to users visits are disclosed, also See Figs. 7b, 24b, col. 4, ll 4-10 and col. 23, ll 53-60, wherein transmitting sale offers and providing sale offers made available to registered buyers that are currently visiting are disclosed; as taught by Forlai.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Forlai teachings in the combination of Moss and Springfield system. Skilled artisan would have been motivated to incorporate a method for generating a sale offer to selected individuals over electronic network systems taught by Forlai in the combination of Moss and Springfield system to identify and provide various product and retail information.  In addition, both of the references (Moss, Springfield, and Forlai) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data and product information analysis and management.  This close relation between both of the references highly suggests an expectation of success.

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai further discloses in which the user selection comprises at least one of a user list and a user favorite. (See para. 240, wherein creating a list of user’s favorite items; as taught by Moss.)

As per claims 24 and 25, the combination of Moss and Forlai fails to disclose in which the set of analysis results further includes a demand metric obtained by at least a crawl agent based at least in part on visitors record generated from webpage traffic to 
On the other hand, Springfield teaches in which the set of analysis results further includes a demand metric obtained by at least a crawl agent based at least in part on visitors record generated from webpage traffic to one or more stores at which the product is available, and in which the demand metric is stored in the database coupled to the computer.(See paras. 4 and 68, wherein method of storing and collecting consumer data is disclosed, also See Fig. 7J, para. 125, wherein identifying demand in which “…"How does my brand sell over time?", breaks down consumers, sales and visits by hour, day and weekend vs. weekday. The project 152 provides information that can be used to understand out-of-stock issues and identify demand during the day, weekday and weekend to help with supply chain management…” is disclosed; as taught by Springfield.)
See claims 1 and 23 for motivation above.

Claims 4, 5, 12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. PGPub 2005/0160014; hereinafter “Moss”) in view of Springfield et al. (U.S. PGPub 2006/0069585; hereinafter “Springfield”) and further in view of Forlai (U.S. Patent 7,243,082) as applied to claim 1 above and further in view of Dicker et al. (U.S. PGPub 2010/0191619; hereinafter “Dicker”).

claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which the user list comprises a custom list or a smart list. 
On the other hand, Dicker teaches in which the user list comprises a custom list or a smart list. (See Fig. 14, wherein a page of recommendations to a user, such as instant recommendations, instant book recommendations, customers who bought items in your shopping cart also bought (analogous to smart lists) is disclosed, also See para. 132, wherein wish lists (analogous to a custom list) are disclosed; as taught by Dicker.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dicker teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate in providing a user list taught by Dicker in the combination of Moss, Springfield, and Forlai system for effective process to provide various product information.  In addition, both of the references (Moss, Springfield, Forlai and Dicker) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data and product information analysis and management.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 5, the rejection of claim 3 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which the smart list is created upon receipt of a selection of at least one of a brand, a vendor or a category in 
On the other hand, Dicker teaches in which the smart list is created upon receipt of a selection of at least one of a brand, a vendor or a category in the set of product information, (See Fig. 14, wherein a page of recommendations to a user, such as instant recommendations, instant book recommendations, customers who bought items in your shopping cart also bought (analogous to smart lists) is disclosed, also See para. 52, wherein “the recommendations are preferably generated based on the contents (analogous to a brand, vendor, or a category) of the shopping cart implicitly or explicitly designated by the user, such as the shopping cart currently being viewed” is disclosed; as taught by Dicker.)
and at least one criterion for limiting the first analysis result presented in relation to the user list and in which the custom list comprises a list of products provided by the user. (See para. 132, wherein wish lists (analogous to a custom list) are disclosed; as taught by Dicker.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dicker teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate in providing a user list taught by Dicker in the combination of Moss, Springfield, and Forlai system for effective process to provide various product information.  In addition, both of the references (Moss, Springfield, Forlai and Dicker) teach features that are directed to analogous art and they 

As per claim 12, the rejection of claim 24 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose comprising code that when executed causes the computer to: receive a second user selection, compare a second analysis result relating to the second user selection to the first analysis result, and make a first recommendation to the user based on the comparison of the first and second analysis results. 
On the other hand, Dicker teaches comprising code that when executed causes the computer to: receive a second user selection, compare a second analysis result relating to the second user selection to the first analysis result, and make a first recommendation to the user based on the comparison of the first and second analysis results. (See Fig. 14, para. 204 and Table 3, wherein various recommendations sections and types, such as customer who bought <item just added to cart> also bought, customers who shopped for <items just added to cart> also shopped for..., etc. are disclosed; as taught by Dicker.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Dicker teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate in providing a method of recommending items to users taught by Dicker in the combination of Moss, Springfield, 

As per claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose receive from the user, over the network, an instruction to link two or more different products in the set of product information; and if a number of times the two or more different products in the set of product information are linked by any user exceeds a threshold, then identifying the two or more products as substitutes for each other.
On the other hand, Dicker teaches receive from the user, over the network, an instruction to link two or more different products in the set of product information; and if a number of times the two or more different products in the set of product information are linked by any user exceeds a threshold, then identifying the two or more products as substitutes for each other. (See para. 110, wherein “important benefit to using viewing histories is that the item relationships identified include relationships between items that are pure substitutes… a mapping that reflects viewing histories would likely link two large screen TVs together (analogous to a threshold) since it is common for a customer to visit the detail pages of multiple large-screen TVs during the same browsing session” is disclosed; as taught by Dicker.)


As per claim 17, the rejection of claim 1 is hereby incorporated by reference, the combination of Scott, Forlai and Dicker fails to disclose further comprising receive an instruction to send a notice to the user when the first analysis result corresponds to a user-specified alarm setting. 
On the other hand, Springfield teaches receive an instruction to send a notice to the user when the first analysis result corresponds to a user-specified alarm setting. (See para. 91, wherein "users are able to specify that they wish to be notified once the project has completed-notification can be made by a messaging service such as e-mail or SMS” is disclosed; as taught by Springfield.)
See claim 1 for motivation above.

claim 18, the rejection of claim 17 is hereby incorporated by reference, the combination of Scott, Forlai and Dicker fails to disclose in which the user-specified alarm setting comprises at least a first target in the first user selection and one or more alarm criteria. 
On the other hand, Springfield teaches in which the user-specified alarm setting comprises at least a first target in the first user selection and one or more alarm criteria. (See para. 91, wherein "users are able to specify that they wish to be notified once the project has completed-notification can be made by a messaging service such as e-mail or SMS…the individual user can design a customized analysis project tailored to the user's business needs” is disclosed; as taught by Springfield.)
See claim 1 for motivation above.

As per claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Scott, Forlai and Dicker fails to disclose in which the one or more alarm criteria comprise at least one of an absolute or percentage change in price of the first target, a promotion of the first target, and an inception of availability or discontinuation of availability of the first target. 
On the other hand, Springfield teaches in which the one or more alarm criteria comprise at least one of an absolute or percentage change in price of the first target, a promotion of the first target, and an inception of availability or discontinuation of availability of the first target. (See para. 91, wherein "users are able to specify that they wish to be notified once the project has completed-notification can be made by a messaging service such as e-mail or SMS…the individual user can design a customized analysis project tailored to the user's business needs” is disclosed, also See para. 105, wherein method of filtering product group measures, such as category, price, brand, etc.; as taught by Springfield.)
See claim 1 for motivation above.

As per claim 20, the rejection of claim 18 is hereby incorporated by reference, the combination of Scott, Forlai and Dicker fails to disclose in which the alarm criteria comprise a second target comprising at least one of: a product, a category in a product categorization schema, a brand, and a vendor, and in which the one or more alarm criteria comprises at least one of an absolute or percentage change in price between the first and second targets and a change in the promotion status of one of the first and second targets relative to either the first or the second target. 
On the other hand, Springfield teaches in which the alarm criteria comprise a second target comprising at least one of: a product, a category in a product categorization schema, a brand, and a vendor, and in which the one or more alarm criteria comprises at least one of an absolute or percentage change in price between the first and second targets and a change in the promotion status of one of the first and second targets relative to either the first or the second target. (See para. 91, wherein "users are able to specify that they wish to be notified once the project has completed-notification can be made by a messaging service such as e-mail or SMS…the individual user can design a customized analysis project tailored to the user's business needs” is disclosed, also See para. 105, wherein method of filtering product group measures, such as category, price, brand, etc.; as taught by Springfield.)
See claim 1 for motivation above.

As per claim 21, the rejection of claim 1 is hereby incorporated by reference, the combination of Scott, Forlai and Dicker fails to disclose associate the user with a competitor of the user selection and in which presenting the analysis result comprises presenting the first analysis result in relation to the user selection and the competitor. 
On the other hand, Springfield teaches associate the user with a competitor of the user selection and in which presenting the analysis result comprises presenting the first analysis result in relation to the user selection and the competitor. (See Fig. 7C, para. 111, wherein “interactive project 96 entitled, "How are people repeat purchasing my product?," allows users to evaluate repeat rates of new and existing products versus competitor products or versus the category of product. The project allows the user to study periodic (e.g., weekly) data or to study the cumulative effect over a period of time” is disclosed, also See Fig. 7E, para. 113, wherein method of evaluating users’ products versus competitors' products performance is disclosed; as taught by Springfield.)
See claim 1 for motivation above.

Claims 8-11, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. PGPub 2005/0160014; hereinafter “Moss”) in view of Springfield et al. (U.S. PGPub 2006/0069585; hereinafter “Springfield”) and further in  as applied to claim 1 above and further in view of Herz et al. (U.S. PGPub 2001/0014868; wherein "Herz").

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which the first statistical pattern comprises a cyclic change in the first analysis result. 
On the other hand, Herz teaches to disclose in which the first statistical pattern comprises a cyclic change in the first analysis result. (See para. 154, wherein method to “determine as many attributes of the new offer” can be repeated (analogous to a cyclic change in the results) is disclosed, also See para. 300, wherein seasonal buying behavior (analogous to cyclic change) is disclosed; as taught by Herz.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Herz teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate a process of identifying and utilizing patterns of various factors, such as similar purchase patterns to provide user(s) relevant item recommendations taught by Herz in the combination of Moss, Springfield, and Forlai system for effectively provide and recommend product(s) and product information with respect to a user selection.  In addition, both of the references (Moss, Springfield, Forlai and Herz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as such as data and product information analysis and management.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai discloses receive a second user selection and a second analysis result with respect to the second user selection, (See paras. 26 and 106-109, wherein methods of generating and displaying results is displayed, also See para. 128, wherein method of analyzing a list of product groups selected by the user is disclosed; as taught by Springfield.)
However, the combination of Moss, Springfield, and Forlai fails to disclose identify a second statistical pattern in the second analysis result, identify a third statistical pattern between the first statistical pattern and the second statistical pattern, and display at least the third statistical pattern, via the user interface, to the user.
On the other hand, Herz teaches identify a second statistical pattern in the second analysis result, (See para. 258, wherein “the shopper U can "masquerade" as another shopper V (analogous to a second user), such as a prominent intellectual or a celebrity supermodel; as long as shopper U is masquerading as shopper V, the offer selection technology will still select the offers that would ordinarily be available to shopper U, but the interest determination technology will judge offers more or less interesting not according to shopper U's profile and offer demand summary (herein termed "shopper U's shopper-specific data"), but rather according to shopper Vs shopper-specific data” (analogous to method of identifying a second statistical pattern); as taught by Herz.)
identify a third statistical pattern between the first statistical pattern and the second statistical pattern, (See para. 258, wherein “shopper U may "partially masquerade" as having some other shopper-specific data S (analogous second statistical pattern), meaning that the interest determination technology judges offers more or less interesting not according to shopper U's shopper-specific data (analogous to first statistical pattern), but rather according to a weighted average of shopper U's shopper-specific data and the data S” (analogous to method of identifying a third statistical pattern between first statistical pattern and second statistical pattern) is disclosed; as taught by Herz.)
and display at least the third statistical pattern, via the user interface, to the user. (See para. 258, wherein “shopper U may "partially masquerade" as having some other shopper-specific data S (analogous second statistical pattern), meaning that the interest determination technology judges offers more or less interesting not according to shopper U's shopper-specific data (analogous to first statistical pattern), but rather according to a weighted average of shopper U's shopper-specific data and the data S” (analogous to method of identifying a third statistical pattern between first statistical pattern and second statistical pattern) is disclosed, also See para. 267, wherein method of presenting promotions and offers to a shopper is disclosed; as taught by Herz.)
See claim 8 for motivation above.

As per claim 10, the rejection of claim 9 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which the first analysis result comprises a price history of the product, the first statistical pattern comprises a cyclic change in the price history of the product, the second analysis result comprises a 
On the other hand, Herz teaches in which the first analysis result comprises a price history of a product, (See para. 241, wherein method of varying prices is disclosed; as taught by Herz.)
the first statistical pattern comprises a cyclic change in the price history of the product, (See para. 298, wherein pattern of purchase (i.e. habitual purchase) and method of increasing profit with respect to the habitual purchase is disclosed, also See para. 241, wherein method of varying prices in which “the system might try incremental changes in the offering for some shoppers: e.g., varying the price up or down by a nickel, and floating the new offer to see whether it increases profits” is disclosed, also See para. 300, wherein seasonal buying behavior (analogous to cyclic change) is disclosed; as taught by Herz.)
the second analysis result comprises a social metric for the product and the second statistical pattern comprises a cyclic change in the social metric for the product, (See para. 258, wherein “in a variation, this technique is employed not with the shopper-specific data of a celebrity shopper V, but rather with the mean of the shopper-specific data of shoppers in a selected demographic group; thus, shopper U can masquerade as the average member of group G, as is useful in exploring group preferences for sociological, political, or market research” is disclosed, also See para. 300, wherein seasonal buying behavior (analogous to cyclic change) is disclosed; as taught by Herz.)
(See para. 162, wherein “Content based clustering, in which profiles contain only non associative attributes (or associative attributes are ignored). This kind of clustering (a) clusters offers based on the similarity of their non associative attributes (such as price, size, or word frequencies) or (b) clusters shoppers based on the similarity of their non associative attributes (such as demographics and psychographics)” (analogous to a third statistical pattern) is disclosed, also See para. 300, wherein seasonal buying behavior (analogous to cyclic change) in which “by decomposing purchase patterns for various product groups across different frequency ranges, we can learn more about seasonal buying behavior” (analogous to method of identifying a third statistical pattern with respect to first and second statistical patterns) is disclosed, also See para. 246, wherein various parameters and various ranges of in variations of offers is disclosed; as taught by Herz.)
See claim 8 for motivation above.

As per claim 11, the rejection of claim 9 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which to display at least the third statistical pattern to the user further comprises to select a scale for the presentation to encompass a range of the third statistical pattern. 
On the other hand, Herz teaches in which to display at least the third statistical pattern to the user further comprises to select a scale for the presentation to encompass a range of the third statistical pattern. (See para. 142, wherein a collection of numeric attributes with respect to a pattern associated with various factors is disclosed; as taught by Herz.)
See claim 8 for motivation above.
As per claim 13, the rejection of claim 12 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose in which: the first analysis result comprises, for a product sold by a first vendor: a demand metric, a price history, and a promotion metric; the second analysis result comprises, for a product sold by a second vendor, a demand metric, a price history, and a promotion metric; and in which the first recommendation comprises at least one of: a recommendation to add or remove the product from an inventory of the first or second vendor, a recommendation to the first or second vendor to charge a higher or lower price for the product, and a recommendation to the first or second vendor to increase or decrease a promotion of the product.
On the other hand, Herz teaches in which: the first analysis result comprises, for a product sold by a first vendor: a demand metric, a price history, and a promotion metric; (See para. 179, wherein demand summaries are disclosed, also See para. 205-206, wherein clustering of items with multiple attributes to select price points and promotions are disclosed, also See para. 244, wherein price/demand relationships and different price values using a decision tree are disclosed; as taught by Herz.) 
the second analysis result comprises, for a product sold by a second vendor, a demand metric, a price history, and a promotion metric; (See para. 179, wherein demand summaries are disclosed, also See para. 205-206, wherein clustering of items with multiple attributes to select price points and promotions are disclosed; as taught by Herz.) 
and in which the first recommendation comprises at least one of a recommendation to add or remove the product from an inventory of the first or second vendor, a recommendation to the first or second vendor to charge a higher or lower price for the product, and a recommendation to the first or second vendor to increase or decrease a promotion of the product. (See para. 73, wherein various attributes in determining an offer(s) are disclosed, also See paras. 236-241, wherein methods of automatically selecting offers to maximize vendor profits are disclosed, also See para. 311, wherein "…Knowing the number of items of a certain type that are expected to be moved in a week, for example, allows us to greatly reduce the storage space needed for inventory: items that aren't expected to sell well are ordered in much smaller quantities, and don't clog up back-room storage areas. Or, if storage space is plentiful but deliveries expensive, we could predict needs several weeks ahead and order all the goods to be brought in a single monthly delivery” (analogous to method of adding a product(s) to the inventory) is disclosed; as taught by Herz)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Herz teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate a process of determining customized prices and promotions utilizing various attributes, such as similar interests, demand level, etc. taught by Herz in the combination of Moss, Springfield, and Forlai system for 

As per claim 14, the rejection of claim 13 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose determine if the demand metrics in the first and second analysis results are low; and in response to a determination that they are low, then recommend to the user that the product be removed from inventory.
On the other hand, Herz teaches determine if the demand metrics in the first and second analysis results are low; and in response to a determination that they are low, then recommend to the user that the product be removed from inventory. (See para. 73, wherein various attributes in determining an offer(s) are disclosed, also See paras. 236-241, wherein methods of automatically selecting offers to maximize vendor profits are disclosed, also See paras. 311, wherein " The ability to make such a prediction allows us to finely tune the schedule controlling supply delivery and inventory size …Knowing the number of items of a certain type that are expected to be moved in a week, for example, allows us to greatly reduce the storage space needed for inventory: items that aren't expected to sell well are ordered in much smaller quantities (analogous to minimizing or removing a product if demand is low), and don't clog up back-room storage areas…” is disclosed; as taught by Herz.)


As per claim 15, the rejection of claim 13 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose wherein when the price histories of the product sold by the first and second vendors indicate a price difference that exceeds a pre-defined threshold, and there is a difference in the promotion metrics between the product sold by the first and second vendors, at least one of: recommend an increase in the price of the product to a vendor associated with a higher demand metric, a lower promotion metric and a lower current price, recommend an increase in the price of the product or a lower promotion to a vendor associated with the higher demand metric, a higher promotion metric, and the lower current price, and recommend that the product be discontinued by a vendor associated with a lower demand metric, the lower promotion metric, and the lower current price.
On the other hand, Herz teaches wherein when the price histories of the product sold by the first and second vendors indicate a price difference that exceeds a pre-defined threshold, and there is a difference in the promotion metrics between the product sold by the first and second vendors, at least one of:
recommend an increase in the price of the product to a vendor associated with a higher demand metric, a lower promotion metric and a lower current price, (Notes: the claim recites “the vendor” and it is unclear which vendor the recommendation is made towards. For the purposes of examination, Examiner will interpret "the vendor" to be any vendor (i.e. first or second); See para. 298, wherein “…Any cycles detected are treated as a time-sensitive adjustment factor to the price point level; by making offers just prior to a customer's habitual purchase date, we reach her when she is especially interested in getting an offer for a certain product. This allows us to increase redemption rates, increase profits on the offers (her increased interest means that we can lower her share of the offer but retain high probability of redemption),…” is disclosed, also See para. 301, wherein method of adjusting offer-generating strategies is disclosed, also See para. 4, wherein offers (analogous to recommendations) being made to vendors on various features, such as promotions and pricing is disclosed; as taught by Herz.)
recommend an increase in the price of the product or a lower promotion to a vendor associated with the higher demand metric, a higher promotion metric, and the lower current price, (Notes: the claim recites “the vendor” and it is unclear which vendor the recommendation is made towards. For the purposes of examination, Examiner will interpret "the vendor" to be any vendor (i.e. first or second); See para. 298, wherein “…Any cycles detected are treated as a time-sensitive adjustment factor to the price point level; by making offers just prior to a customer's habitual purchase date, we reach her when she is especially interested in getting an offer for a certain product. This allows us to increase redemption rates, increase profits on the offers (her increased interest means that we can lower her share of the offer but retain high probability of redemption),…” is disclosed, also See para. 301, wherein method of adjusting offer-generating strategies is disclosed, also See para. 4, wherein offers (analogous to recommendations) being made to vendors on various features, such as promotions and pricing is disclosed; as taught by Herz.)
and recommend that the product be discontinued by a vendor associated with a lower demand metric, the lower promotion metric, and the lower current price. (Notes: the claim recites “the vendor” and it is unclear which vendor the recommendation is made towards. For the purposes of examination, Examiner will interpret "the vendor" to be any vendor (i.e. first or second); See para. 73, wherein various attributes in determining an offer(s) are disclosed, also See paras. 236-241, wherein methods of automatically selecting offers to maximize vendor profits are disclosed, also See paras. 311, wherein "The ability to make such a prediction allows us to finely tune the schedule controlling supply delivery and inventory size…Knowing the number of items of a certain type that are expected to be moved in a week, for example, allows us to greatly reduce the storage space needed for inventory: items that aren't expected to sell well are ordered in much smaller quantities (analogous to minimizing, removing or discontinuing a product), and don't clog up back-room storage areas…” is disclosed; as taught by Herz.)
See claim 8 for motivation above.

As per claim 22, the rejection of claim 1 is hereby incorporated by reference, the combination of Moss, Springfield, and Forlai fails to disclose receiving a re-price command from the user, and, in response, reprice a product offered by the user in response to a condition of the first analysis result and in which the re-price command 
On the other hand, Herz teaches receiving a re-price command from the user, which re-price command will cause a product offered by the user to be repriced in response to a condition of the analysis result and in which the re-price command comprises at least one of an instruction to re-price the product offered by the user to a price higher or lower than a price of a product in the analysis result. (See para. 239, wherein method of reducing a price of an offer(s) is disclosed, also See para. 241, wherein method of varying prices is disclosed; as taught by Herz.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Herz teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate a process of determining customized prices and promotions utilizing various attributes, such as similar interests, demand level, etc. taught by Herz in the combination of Moss, Springfield, and Forlai system for effectively provide and recommend product(s) and product information with respect to a user selection.  In addition, both of the references (Moss, Springfield, Forlai, and Herz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as such as data and product information analysis and management.  

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. PGPub 2005/0160014; hereinafter “Moss”) in view of Springfield et al. (U.S. PGPub 2006/0069585; hereinafter “Springfield”) and further in view of Forlai (U.S.  as applied to claims 1 and 23 above and further in view of Bhatia et al. (U.S. PGPub 2013/0014136; wherein "Bhatia").

As per claims 26 and 27, the combination of Moss, Springfield, and Forlai fails to disclose the set of analysis results includes the social metric.
On the other hand, Bhatia teaches the set of analysis results includes the social metric. (See para. 197, wherein query results comprise a number of followers on the social media platform is disclosed; as taught by Bhatia.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhatia teachings in the combination of Moss, Springfield, and Forlai system. Skilled artisan would have been motivated to incorporate a process of monitoring social platform activities taught by Bhatia in the combination of Moss, Springfield, and Forlai system to identify and provide various product and retail information.  In addition, both of the references (Moss, Springfield, Forlai, and Bhatia) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as such as data and product information analysis and management.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Rice et al. (U.S. Patent 6,658,467) discloses provision of informational resources over an electronic network.
, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153